904 F.2d 707
Unpublished DispositionNOTICE: Sixth Circuit Rule 24(c) states that citation of unpublished dispositions is disfavored except for establishing res judicata, estoppel, or the law of the case and requires service of copies of cited unpublished dispositions of the Sixth Circuit.Mary J. NEWTON, Plaintiff-Appellant,v.GENERAL MOTORS CORPORATION, NEW DEPARTURE HYATT DIVISION;U.A.W. Local 913, John Doe I;  John Doe II,Defendants-Appellees.
No. 90-3509.
United States Court of Appeals, Sixth Circuit.
June 14, 1990.

1
Before KRUPANSKY and ALAN E. NORRIS, Circuit Judges and WENDELL A. MILES, Senior District Judge*.

ORDER

2
The plaintiff in this employee civil rights action appeals the dismissal of one of the defendants for failure of the plaintiff to comply with discovery.  The district court entered a memorandum and order on March 16, 1990, which dismissed defendant, General Motors Corporation, from this action.  This order was not certified for an interlocutory appeal under Fed.R.Civ.P. 54(b).  Within ten days, the plaintiff filed a motion to vacate that order.  The district court denied the motion on May 4, 1990, and the plaintiff filed a notice of appeal thirty days later.


3
In the absence of certification under Fed.R.Civ.P. 54(b), an order which disposes of fewer than all parties involved is not appealable.   William B. Tanner Co. v. United States, 575 F.2d 101 (6th Cir.1978) (per curiam).  In this case the order of which the plaintiff seeks review did not dispose of all parties to the case.  The union, U.A.W. Local 913, remains a defendant in this action.  Accordingly, this Court has no jurisdiction in this appeal.


4
It is therefore ORDERED that this appeal is dismissed sua sponte for lack of jurisdiction without prejudice to plaintiff's right to perfect a timely appeal on entry of a final judgment.  Rule 9(b)(1), Local Rules of the Sixth Circuit.



*
 The Honorable Wendell A. Miles, Senior U.S. District Judge for the Western District of Michigan, sitting by designation